United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-1972
                                 ___________

Jamie Kaufmann Woods; Shari Lueken,     *
a minor, by and through her next        *
friends, Ralph Lueken and Marilyn       *
Lueken; Marilyn Lueken; Ralph           *
Lueken; Erika Teasley, a minor, by and  *
through her next friends, Paul Douglas  *
Hoover, Jr. and Katrina L. Hoover;      *
Paul Douglas Hoover, Jr.; Katrina L.    *
Hoover; Tracey Brazil Ozuna;            *
Jessica Deboi,                          *
                                        * Appeal from the United States
             Plaintiffs-Appellants      * District Court for the
                                        * Eastern District of Missouri.
      v.                                *
                                        *      [UNPUBLISHED]
Bob Wills, aka Bobby Ray Wills,         *
aka B. Wills; Betty Sue Wills;          *
Sam Gerhardt, aka S. L. Gerhardt;       *
Deborah Gerhardt, aka Debbie            *
Gerhardt; Julie Gerhardt; Sharon        *
Goodman; Andrea Hill, dba               *
Mountain Park Boarding Academy,         *
                                        *
             Defendants-Appellees.      *
                                   ___________

                           Submitted: April 9, 2007
                              Filed: June 1, 2007
                               ___________

Before MURPHY, BRIGHT, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

      Having carefully reviewed the record, we find no error in the trial court’s1
disposition of this matter. Therefore, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-